— Appeal by defendant from a judgment of the Supreme Court, New York County, entered April 11, 1980, after a nonjury trial, in favor of plaintiff Lorillard in the total sum of $26,724.96 inclusive of interest, costs and disbursements, and appeal by defendant from a judgment of the Supreme Court, New York County, entered April 15, 1980, after a nonjury trial, in favor of plaintiff Philip Morris, in the total sum of $54,859.51 inclusive of interest, costs and disbursements are each held in abeyance, and in each appeal the case is remanded to the trial court for decision which shall state the essential facts. Although in each case the parties waived findings of fact and conclusions of law, the decision in each case failed to state the essential facts upon which *540the court based its judgments. On this remand we require the trial court to do so (see CPLR 4213, subd [b]; Matter of Incorporated Vil. of Babylon [Honsberger], 36 AD2d 768; Nutone Inc. v Bouley Co., 38 AD2d 670). Concur — Birns, J. P., Carro, Silverman, Bloom and Fein, JJ.